Citation Nr: 0640220	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-05 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from August 1989 to June 1990. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral knee disability and 
denied entitlement to service connection for a right wrist 
disability. 

In a February 2004 decision, the Board reopened the veteran's 
claim for service connection for bilateral knee disability 
and subsequently remanded this claim and the veteran's claim 
for entitlement to service connection for a right wrist 
disability for further development.


FINDINGS OF FACT

1.  The veteran's current right knee disability was due to 
his exacerbation of his Osgood Schlatter's disease while in 
the military.

2.  The veteran's left knee disorder is not related to 
service.

3.  The veteran's right wrist disorder is not related to 
service. 


CONCLUSIONS OF LAW

1.  The veteran's right knee disability was aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

2.  The veteran's left knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

3.  The veteran's right wrist disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131 ; 38 
C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

Regarding the veteran's right knee disability claim, the VCAA 
is not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal for entitlement to service connection for a right 
knee disability, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In a letter issued in March 2004, the RO notified the veteran 
of the evidence needed to substantiate his claims for service 
connection.  

The March 2004 VCAA notification letter satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

Finally, with respect to the fourth element, the March 2004 
VCAA letter contained a notation that the veteran was to 
provide VA with any additional evidence or information that 
he may have that pertained to his claims.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal.  In November 
2006, the veteran submitted a statement thereby demonstrating 
his actual knowledge of the need to submit relevant evidence 
in his possession.

There was a timing deficiency with the March 2004 letter, 
because it was provided after the initial evaluation of 
October 2002.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The timing deficiency was remedied by the 
readjudication of the claims after the notice was provided.  
Id.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in a March 2004 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claims for a left knee disability and right wrist 
disability are being denied, no rating is being given and no 
effective date is being set.  He is, therefore, not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained records of treatment reported by the 
veteran.  Per the February 2004 remand instructions, VA 
requested that the veteran give the names of those providers 
that have treated him for his bilateral knee and right knee 
disability and his right wrist disability.  The veteran did 
not provide VA with the names of any treating providers.  

Additionally, the veteran underwent VA examinations in 
October 2004 and November 2005 addressing the disorders at 
issue on appeal.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to service connection for a bilateral knee 
disability.

In February 1990, a treatment note stated that the veteran 
had developed bilateral knee pain.  However, a bilateral knee 
examination was without significant findings.  A Medical 
Board Report in February 1990 made no mention of knee 
disability.  The diagnosis was chilain of the right and left 
foot and a lumbosacral strain as a result of external causes.  
He was found unfit due to these physical disabilities.

In December 1992, a VA consultation sheet stated that the 
veteran had complaints of low back pain and pain to both of 
his knees.  The veteran claimed that his knees gave out while 
in service.

In March 1998, the veteran presented to the Pittsburgh VA 
Medical Center (VAMC) for a physical examination.  The 
veteran stated that he had no significant past medical 
history aside from a back injury and frost bite of the feet 
while he was in service.  

In October 1998, the veteran presented to a private 
orthopedist with complaints of right wrist and knee pain as a 
result of a motor vehicle accident in August 1998 in South 
Carolina.  The veteran reported being rear-ended and his car 
flipped over three times.  At the time of the accident, the 
veteran felt like his knee was out of place and he put it 
back in place.  He denied the knee being dislocated.  He 
continued to have complaints of right wrist and knee pain.

The veteran stated that his biggest complaint is tenderness 
throughout the knee but basically over a very prominent 
tibial tubercle.  He stated that he did not have this 
prominence prior to this injury.  The diagnosis was a right 
wrist sprain and a right knee contusion.  There were no 
fractures and his ligaments were stable.

Also in October 1998, the veteran presented to the VAMC with 
complaints of pain in his right knee as a result of a motor 
vehicle accident.  A fracture of the right knee was ruled 
out.

Treatment notes in December 1998 from a private physician 
noted that the veteran had a motor vehicle accident in August 
1998.  He was hit in the rear driver's side by a van and his 
car flipped over.  He was treated at an emergency room in 
South Carolina where he complained of neck pain, shoulder 
pain, mid back pain and pain in his right wrist and right 
knee.  The diagnosis was a knee contusion.

In April 1999, a private physician treated the veteran for an 
evaluation regarding his right knee and low back.  The 
veteran was involved in a motor vehicle accident in August 
1998.  While the veteran had present complaints of low back 
and right knee pain, he denied a previous history of 
significant problems in the right knee or back prior to the 
accident.  The diagnosis was right knee traumatic patellar 
tendonitis with possible medial meniscus tear.

In November 1999 at the VAMC, the veteran complained of 
bilateral knee pain.  The treating doctor determined that 
nodular area in the right knee may be a calcium build-up 
secondary to chronic inflammation related to activity.

In February 2000, the veteran was admitted to the VAMC with 
complaints of right knee pain.  He reported complaints of 
interior knee pain since 1989 and 1990.  He denied any 
injury.  The diagnosis was medial compartment arthrosis with 
Osgood-Schlatter's disease as this was early arthritis.

In May 2000, the veteran presented to the VAMC for a routine 
evaluation.  The diagnosis was Osgood-Schlatter's disease.

In July 2001, the veteran presented to a private treating 
physician with complaints of bilateral knee pain.  The 
veteran had chronic knee pain since childhood and now 
suffered from right patellar tendonitis likely due to his 
weak vatus medialis oblique's bilaterally as well patellar 
sublaxation on his right side.  An MRI report in July 2001 
stated that there was a history of no trauma.

In July 2002, the veteran presented to the VAMC with 
complaints of pain all over for the past thirteen years.  He 
attributed his pain to a preexisting diagnosis of Osgood-
Schlatter's disease while he was in the Army.

In May 2003, the veteran presented to the VAMC with 
complaints of chronic left knee pain.  He had been previously 
diagnosed with Osgood-Schlatter disease.  The diagnosis was 
chronic pain in his left knee.

In July 2003, the veteran again presented to the VAMC with 
complaints of bilateral knee pain.  The diagnosis was chronic 
pain syndrome with questionable etiology.

In October 2003, the veteran presented to the VAMC with 
chronic bilateral knee pain for the past ten years as he 
reported being injured in service.  The veteran had meniscal 
tearing in his right knee which would require arthroscopic 
surgery in January 2004.

In May 2004, the veteran underwent an orthopedic examination 
following his right knee arthroscopy and debridement of the 
medial meniscus tear.  The veteran complained of pain in his 
left knee as he had some swelling.  The veteran stated that 
he has had prominence along the plateau of his left knee all 
of his life.

In October 2004, the veteran underwent a VA examination.  The 
veteran presented with complaints of bilateral knee pain.  He 
reported that his pain began after he completed boot camp 
when he was in infantry training school.  He stated that he 
had bilateral pulling in the front of his knees and that they 
were incredibly sore with swelling bilaterally.  He also 
stated that he fell at one point while carrying his pack and 
gun because his knee gave out.

The veteran reported experiencing bilateral knee pain since 
his discharge from the military.  In 2000, he underwent 
arthroscopy of his right knee at which time he had a partial 
medial meniscetomy.  They also noted Grade I chrondriasis of 
the patellofemoral joint and lateral compartment of the right 
knee.  In July 2003, an MRI was performed which revealed a 
medial meniscus tear in the posterior horn and an 
intersubstance tear of the lateral meniscus of his right 
knee.  

The diagnosis was right knee pain, medial meniscus tear, 
lateral inter meniscal tear, early degenerative joint disease 
of the medial compartment of the right knee and left knee 
pain.  The examiner concluded that it was as least as likely 
as not that the veteran's current right knee pain was due to 
his exacerbation of his Osgood Schlatter's disease while in 
the military.  The examiner also stated that it was possible 
for the veteran to have torn his medial meniscus when he fell 
in the military.  The examiner did conclude that it was not 
likely that his left knee pain was caused by any injury that 
he sustained in the military.

An orthopedic consultation note in January 2005 stated that 
the veteran's knee complaints were most likely secondary to 
some mild degenerative changes.

A physical therapy note in March 2005 stated that the veteran 
presented with complaints of chronic knee pain and lower back 
pain.  He veteran reported that these pains began 15 years 
earlier when he fell.  The diagnosis was very minimal 
narrowing of the medial compartment of the knee joints.

In November 2005, the veteran underwent a comprehensive VA 
examination per the remand instructions.  Records from the 
veteran's private orthopedist were reviewed that were 
previously unavailable to the October 2004 VA examiner.  The 
examiner stated that he was to base his opinion on the 
medical history and not history from the veteran.

The examiner noted that a review of the veteran's medical 
charts for his active duty did not demonstrate any evidence 
of a bilateral knee injury.  The examiner also noted that the 
veteran's history is complicated by the fact that there is 
medical documentation where he denied having knee problems 
prior to 1998 on multiple occasions.

A review of his x-rays reported no obvious bony abnormality 
on the right.  There did appear to be a slight prominence of 
his tibial tubercle consistent with his previously diagnosed 
Osgood-Schlatter disease.  His left knee was non-impressive 
with minimal to no degenerative changes.

The examiner noted that while the veteran had no documented 
knee pain during his service, he did have documentation in 
1992 that he was complaining of knee pain at the time which 
he accredited to an undocumented fall.  

The examiner concluded that the veteran's most impressive 
findings were tenderness over the tibial tubercle that was 
most likely associated with Osgood-Schlatter disease which is 
a condition associated with growth and certainly not 
associated with any traumatic event that may or may not have 
occurred while during service.  He determined that it is not 
likely that the veteran's knee complaints of either his right 
or his left knee are associated with any injury that he 
sustained in the military as there was no obvious pathology.  

The examiner also concluded that it was not likely that the 
knee complaints were related to or have been aggravated by 
military service.  It is more likely that in keeping with 
common degenerative changes that happen with age and 
certainly not any acute traumatic event.

Analysis for a right knee disability

With regard to the elements of service connection, the 
veteran has a present disability as there are current 
diagnoses of right knee pain, medial meniscus tear, lateral 
inter meniscal tear, early degenerative joint disease of the 
medial compartment of the right knee.

The remaining determinations involve whether there was an in-
service disease or injury and whether there is a causal 
relationship between the present disability and the disease 
or injury during service.  

The requirement for an in-service injury is satisfied as the 
veteran reported that he had developed bilateral knee pain in 
a February 1990 treatment note.  

The remaining question is whether the current disability can 
be linked to disease or injury in service.  

There are conflicting opinions as to whether the current 
right knee disability is related to the veteran's active 
service.  

The October 2004 VA examination supports such a link.  The VA 
examiner concluded that it was as least as likely as not that 
the veteran's current right knee pain was due to his 
exacerbation of his Osgood Schlatter's disease while in the 
military.  The examiner also stated that it was possible for 
the veteran to have torn his medial meniscus when he fell in 
the military.  This opinion was also rendered after an 
opportunity to examine the veteran and his claims file.  

In contrast, the VA examiner who provided the November 2005 
examination concluded that it was not likely that the knee 
complaints were related to or have been aggravated by 
military service.  Instead, the examiner concluded that it 
was more likely that the disability was a result of common 
degenerative changes that happen with age and certainly not 
any acute traumatic event.

The favorable medical opinion of the VA examiner in October 
2004 appears to be based on an accurate history.  An 
examination was also provided prior to this opinion.  This 
opinion is competent and does support the claim.  It is at 
least as probative as the November 2005 VA examiners opinion.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
In this case, it cannot be stated that the preponderance of 
the evidence is against the claim of service connection for a 
right knee disability.  

Therefore, resolving reasonable doubt in the veteran's favor, 
the Board concludes that service connection is warranted for 
a right knee disability.  38 U.S.C.A. § 5107(b).

Analysis for a left knee disability

With regard to the three elements of service connection, the 
veteran claims to have suffered a leg injury in service as he 
complained of bilateral leg pain in February 2000. 

These records therefore satisfy the requirement of an in-
service disease or injury.  

However, a remaining question is whether there is a present 
disability.  In this case, the claims folder does not confirm 
the presence of a left knee disability.  The veteran has only 
been diagnosed with chronic pain of his left knee. 

Even assuming that the veteran did have a present disability 
of his left knee, there is no causal relationship between the 
present condition and the veteran's service as no medical 
professional offers competent evidence linking the veteran's 
left knee condition to his period of military service or any 
event thereof.

The Board notes the October 2004 VA examination concluded 
that it was not likely that his left knee pain was caused by 
any injury that he sustained in the military.  Additionally, 
the November 2005 VA examination concluded that it is not 
likely that the veteran's left knee complaints are associated 
with any injury that he sustained in the military as there 
was no obvious pathology.

Because there is no competent and credible evidence of a 
current disability of the left knee, or in the alternative, 
no competent evidence linking a left knee disability to a 
disease or injury in service, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection.  As such, the benefit of the doubt rule 
is not for application and the claim is denied.  See 38 
U.S.C.A. § 5107(b).

Entitlement to service connection for a right wrist 
disability.

The veteran claims that he fell on his right wrist while on 
training in active duty.  However, the veteran's service 
medical records are negative for any treatment or complaints 
regarding a right wrist injury.  

In March 1998, the veteran presented to the Pittsburgh VA 
Medical Center VAMC for a physical examination.  The veteran 
stated that he had no significant past medical history aside 
from a back injury and frost bite of the feet while he was in 
service.  

In October 1998, the veteran presented to a private 
orthopedist with complaints of right wrist and knee pain as a 
result of a motor vehicle accident in August 1998 in South 
Carolina.  The veteran reported being rear-ended and his car 
flipped over three times.  The veteran complained of swelling 
of the volar part of the wrist and pain with gripping.  He 
continued to have complaints of right wrist and knee pain.  
The diagnosis was a sprained wrist.

A private treatment report in December 1998 also noted that 
the veteran experienced a motor vehicle accident in August 
1998.  The veteran had complaints of right wrist pain.

In June 2002, the veteran underwent a VA examination for his 
right wrist condition.  The veteran reported injuring his 
right wrist during maneuvers while in service.  The veteran 
stated that he went to medics in service who told him to ice 
his wrist and use a bandage.  During his service, he felt as 
though he was progressively losing flexibility with his 
wrist.  

The diagnosis was trauma to his right wrist.  However, he had 
radiologically normal wrists that did not substantiate injury 
or his current complaints related to trauma or military 
service.  

In August 2002, the veteran presented to the VAMC with wrist 
pain that he attributed to a fall while in service.  An x-ray 
revealed no fractures or dislocations as it was a normal 
right wrist.

In July 2004, the veteran underwent an EMG which revealed 
mild right median nerve focal neuropathy at the wrist 
consistent with carpal tunnel syndrome.  Additionally, there 
was borderline right ulnar nerve focal neuropathy.  

An occupational note in June 2005 stated that the veteran had 
dorsal wrist syndrome on his right wrist following being 
splinted for three years.  He was improving as he could hold 
things as he was gaining strength after his wrist surgery in 
May 2005.  The veteran stated that he fell fifteen years ago 
and may have fractured his wrist but it was never examined.  

Analysis

With regard to the elements of service connection, the 
veteran has a present condition as he is currently diagnosed 
with dorsal wrist syndrome on his right wrist.  

The remaining determinations involve whether there was an in-
service disease or injury and whether there is a causal 
relationship between the present disability and the disease 
or injury during service.  

In this instance, the veteran's service medical records do 
not contain any complaints or treatments related to the 
veteran's right wrist.  Additionally, there is no causal 
relationship between the present condition and the veteran's 
service as no medical professional offers competent evidence 
linking the veteran's right wrist disability to his period of 
military service or any event thereof.

The Board notes the June 2002 VA examination concluded that 
the veteran had radiologically normal wrists that did not 
substantiate injury or his current complaints relating to 
trauma or military service.  

Because there is no competent and credible evidence of an in 
service injury and no competent evidence linking a right 
wrist disability to a disease or injury in service, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection.  As such, the benefit 
of the doubt rule is not for application and the claim is 
denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disability 
is granted.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right wrist 
disability is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


